DETAILED ACTION
This action is in response to the amendments filed on August 30th, 2022. A summary of this action:
Claims 1-22 have been presented for examination.
Claim 22 is newly presented
Claims 1-21 were amended
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claim(s) 1, 4, 6-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting in view of Zigh et al., “Computational Fluid Dynamics Best Practice Guidelines for Dry Cask Applications”, 2012.
Claim(s) 2-3, 5, 9-10, 16-17, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting in view of Zigh et al., “Computational Fluid Dynamics Best Practice Guidelines for Dry Cask Applications”, 2012 and in further view of Koren et al., “COMPUTATIONAL FLUID DYNAMICS UNSTRUCTURED MESH OPTIMIZATION FOR THE SIEMENS 4TH GENERATION DLE BURNER”, Master’s Thesis, KTH, Royal Institute of Technology, Oct. 2015.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment.

Applicant submits (Remarks, pages 10-11): “…Rather, claim 1 relates to a method to simulate a characteristic of a physical system. The method includes simulating a physical system by calculating a potential new solution for a set of equations used to simulate a characteristic of the physical system based on a model including mesh elements to model the physical system…None of the recited claim limitations relate to a concept of observation, evaluation, judgment, or making an opinion, nor claim a mathematical relationships, mathematical formulas or equations. Rather, claim 1 relates to a simulator/system that simulates a characteristic of a physical system…”

Examiner’s Response: The Examiner respectfully disagrees. The claim recites both a mental process (e.g., “determining… if a stop condition is satisfied…” as a mental observation/judgment) and a math concept (e.g. “simulating….a physical system by calculating a potential new solution for a set of equations…”); and furthermore, the claim recites the mathematical concept with such generality that a person would readily have been able to mentally evaluate the math concept. 
	To clarify on the math concept, see MPEP § 2106.04(a)(2)(I)(C): “A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” – i.e. “simulating….a physical system by calculating a potential new solution for a set of equations used to simulate a characteristic…” – this is a math calculation, as claimed. 
	As to the physical system – this is, and was, considered as generally linking the abstract idea to a field of use/technological environment (e.g., see the non-final rejection, page 14), and see the rejection below for more clarification. 
	See the rejection for additional clarification. 

Applicant submits (Remarks, pages 11-12): “For example, the system applies, or uses, a set of equations to simulate characteristics of a mesh that models the physical system… By way of example and not limitation, paragraphs 30-32 of the specification note that the applied convergence of a simulation indicates the potential solution has converted to a particular solution… A simulation without convergence would only provide a stalled solution, where the simulation result outputs any of a number of solutions surrounding the stall condition but has not converted to the particular solution, illustrating the importance of convergence. Thus, for the above reasons, claim 1 includes limitations that are combined in an inventive way that transformed the abstract idea into a patent-eligible practical application and is subject matter eligible.”

Examiner’s Response: The Examiner respectfully disagrees. 
	First, as to the mesh – the claim recites “simulating…a physical system by calculating…a set of equations used to simulate a characteristic…based on a model including mesh elements”. This is not the limitation being argued – it would be improper to import the limitation “…a set of equations to simulate characteristics of a mesh that models the physical system” as argued when the claim does not recite that. To clarify, the claim recites a broader scope than what is argued. 

	In addition, see MPEP § 2106.04(d): “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” – to clarify, MPEP § 2106.04(I): “a new abstract idea is still an abstract idea”. Whether the claimed invention was “combined in an inventive way” as argued is moot when the alleged “inventive way” is merely a “new abstract idea”. 
To further clarify MPEP § 2106.05(I): “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103…”
As to this argument implying a consideration for an improvement to technology, see below in response to the next argument. 

Applicant submits (Remarks, pages 12): “Moreover, claim 1 is directed to improvements for the field of simulations and modeling of physical systems. For example, as described in paragraph 26 of the application, a technical problem arises in simulations of a physical system ,when a new potential solution overshoots, and as a result, causes oscillations or a stall. The technical solutions of determining whether a stall condition exists and the relaxation parameter in the iterations, as recited in claim 1, is recited to improve convergence.”

Examiner’s Response: The Examiner respectfully disagrees. 
	¶ 26 discloses: “Because the solver has information about the Jacobian (gradient information) at various points of the simulation, convergence can be achieved at a faster rate… If the slope or the relaxation parameter is a large value, the iterations can generate potential solutions that overshoots which cause oscillations or a stall. However, applying a small slope relaxes the iterations, thus, improving a convergence for the simulation.” – see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement…” – i.e. this alleged improvement is merely an improvement in the abstract idea itself. To clarify, MPEP § 2106.04(I): “"the novelty of the mathematical algorithm is not a determining factor at all"”. 

Furthermore, MPEP § 2106.05(a): “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art…”- ¶ 26 is a bare assertion of an improvement – to be specific, the feature that provides the improvement in ¶ 26 is recites as: “applying a small slope relaxes the Iterations” – however, this feature of “a small slope”, and the alleged improvement provided by it, is “without the detail necessary to be apparent to a person of ordinary skill in the art”. 

Furthermore, MPEP § 2106.05(a): “After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology….That is, the claim must include the components or steps of the invention that provide the improvement described in the specification” – the claim does not include the components or steps recited in ¶ 26, as such it does not reflect the improvement. 

To summarize: the claimed invention is not an improvement to technology, because 1) the disclosed improvement is an improvement in the judicial exception itself, i.e. an improved abstract idea; 2) the disclosed improvement is recited in a conclusory manner; and 3) the claim does not reflect, for it does not include, the features that ¶ 26 conveys, in its conclusory manner, as providing for the improvement. 

Regarding the § 102/103 Rejection
	In view of the amendments, the § 102 rejection is withdrawn, and a new grounds of rejection is presented below as was necessitated by amendment. 

Applicant submits (Remarks, pages 14-15): “For example, the Office Action alleges the table and the paragraph after the table "After six Newton-Raphson iterations starting from the solution has converged to within a tolerance of 0.001" of Frei discloses the features "determining a sum of absolute value of a percentage change between the potential new solution and a previously calculated potential solution" as recited in amended claim 1. (Office .Action, p. 19-20). The table and the paragraph of Frei, however, only discloses the solution has converged to within a tolerance of 0.001. Applicant respectfully submits that Frei is ambiguous regarding whether F(U), or the difference of U, or the difference of F(U) met the converging solution 0.001 since the three columns ail display the value ().001”

Examiners response: The Examiner respectfully disagrees in part. Specifically, while Frei does not anticipate the argued limitation, Frei would have rendered it obvious.
	First, Frei is not ambiguous on this – see the paragraph right after the table: “After six iterations, we see here that the difference between successive values of f(u), and (u), as well as the absolute value of f(u), is reduced to 0.001 or less… Whichever criterion, tolerance, or number of iterations gets satisfied first will stop the solver”
	Second: as to the percent – the Examiner notes that this would have been an obvious variation of Frei, e.g. to express the absolute value of the “difference between successive values of f(u)” (Frei’s equation             
                |
                f
                
                    
                        
                            
                                u
                            
                            
                                i
                                -
                                1
                            
                        
                    
                
                -
                f
                
                    
                        
                            
                                u
                            
                            
                                i
                            
                        
                    
                
                |
            
         in the table) as a percentage change, because such a variation would have made the changes more human readable when they are small, e.g. when they are “0.001”. 
	See the rejection for additional clarification. 

Applicant submits (Remarks, pages 15-16): “…Koren relates to mesh optimization for computational fluid dynamics. Koren, abstract. Zigh relates to computation fluid dynamics for cask designs. Zigh, abstract. Koren and Zigh, however, do not disclose the above emphasized features in amended claim 1…”
Examiners response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.	
	Claim 8 is directed towards the statutory category of an apparatus.
Claim 15 is directed towards the statutory category of an article of manufacture. 

Claims 8 and 15, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
Simulating…a physical system by calculating a potential new solution for a set of equations used to simulate a characteristic …based on a model including mesh elements…;  to clarify on the BRI of the mesh, ¶ 2 of the instant specification: “…A mesh includes a collection of these elements, which can be referred to as mesh elements, and a mathematical description of the relationship between the nodes, edges, and faces of the mesh elements. In a numerical analysis of physical systems, complicated three dimensional shapes may be broken down to (i.e., approximated by) a mesh representation. The mesh representation may subsequently be used in setting up and solving equations for analysis using a discretization method (e.g. finite volume analysis) which may include numerical solution of partial differential equations based on boundary conditions…”
	Determining…a sum of absolute value of a percentage change between the potential new solution and a previously calculated potential solution;
	…the calculation of the new potential solution is being performed iteratively until the stop condition is satisfied and the stop condition including a convergence criterion that is computed to be independent of mesh size of the mesh elements and the calculation of the new potential solution being performed iteratively with a relaxation parameter to improve convergence;
	… 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
Simulating…a physical system by calculating a potential new solution for a set of equations used to simulate a characteristic …based on a model including mesh elements; - under the BRI, a person may readily perform a mental evaluation, or with the assistance of pen and paper, to perform this step, wherein the mesh elements are recited in a generalized enough manner that they do not preclude the usage of a simple mesh which would be able to be mentally evaluated (to clarify on the BRI, see ¶ 2 of the instant specification) 
	Determining…a sum of absolute value of a percentage change between the potential new solution and a previously calculated potential solution;
	Determining… if a stop condition is satisfied based on the sum of absolute value of the percentage change, the calculation of the new potential solution is being performed iteratively until the stop condition is satisfied and the stop condition including a convergence criterion that is computed to be independent of mesh size of the mesh elements and the calculation of the new potential solution being performed iteratively with a relaxation parameter to improve convergence;
	Determining… whether a stall condition exists based on an oscillation of a series of solutions;
	and generating… an output to indicate the potential new solution as a steady state solution or a stall solution, in case of the stall condition, for the simulated characteristic … according to the determining if the stop condition is satisfied. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “A computer-implemented method… by one or more processors of a simulator… by the one or more processors…” 
Claim 8 – “A system, comprising: 	a memory storing instructions; one or more processors coupled to the memory, the one or more processors executing the instructions from the memory, the instructions causing the one or more processors to perform a method that comprises:”
Claim 15 – “A non-transitory computer-readable medium storing instructions for commanding one or more processors to perform a method, the method comprising:”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for simulating a physical system
modeling the physical system
... physical system ...

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “A computer-implemented method… by one or more processors of a simulator… by the one or more processors…” 
Claim 8 – “A system, comprising: 	a memory storing instructions; one or more processors coupled to the memory, the one or more processors executing the instructions from the memory, the instructions causing the one or more processors to perform a method that comprises:”
Claim 15 – “A non-transitory computer-readable medium storing instructions for commanding one or more processors to perform a method, the method comprising:”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for simulating a physical system
modeling the physical system
... physical system ...

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites that a part of the mental process is based on a math concept of “moving averages...”, wherein the mathematical concept is recited in such a generalized manner that it may be reasonably performed as part of the mental process. Claims 9 and 16 are rejected under similar rationales as they contain similar recitations. 
Claim 3 recites another part of the mental process. Claims 10 and 17 are rejected under similar rationales as they contain similar recitations. 
Claim 4 recites a part of the mathematical concept of using a “relaxation” method, wherein this is recited in such a generalized manner that it may be reasonably performed as part of the mental process. Claims 11 and 18 are rejected under similar rationales as they contain similar recitations. 
Claim 5 recites that a stopping criterion is independent of mesh size – this is merely part of the mental process, i.e. that the stopping criterion for the mental judgement is independent of the mesh size, and the mesh generation is merely an insignificant extra-solution activity (see MPEP § 2106.05(g)), i.e. selecting a particular data source or type of data to be manipulated, and this is furthermore a well-understood, routine, and conventional activity, i.e. in the instant specification ¶ 2 “The simulation of physical systems often employs a mesh which is used in a discretization method ( e.g. finite volume method) to provide outputs for the simulation...Mesh-based analysis techniques are used widely in the fields of...” and see the above citations, as well as the below citations for more evidence. Claims 12 and 19 are rejected under similar rationales as they contain similar recitations. 
Claim 6 recites field of use limitations for various types of analysis – these are also well-understood, routine, and conventional activities, i.e. see the instant specification ¶ 3 which describes conveys activities as part of “fields”, also see the other prior art cited above and below for additional evidence. Claims 13 and 20 are rejected under similar rationales as they contain similar recitations. 
Claim 7 recites that part of the mental process, “the stop condition”, is “independent of” a mathematical concept of “a residual of the solution”, wherein this mathematical concept is recited in such a generalized manner that it may be reasonably performed as part of the mental process. Claim 14 is rejected under similar rationales as they contain similar recitations. 
Claim 21 recites a step in the mathematical concept, wherein this is recited in a generalized enough manner that a person would readily be able to mentally evaluate it. 
Claim 22 recites mathematical equations/formulae for use in the abstract idea, wherein these equations are simple enough such that a person would have readily be able to mentally evaluate the equations
The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting in view of Zigh et al., “Computational Fluid Dynamics Best Practice Guidelines for Dry Cask Applications”, 2012.

Regarding Claim 1
Frei teaches: 
	A computer-implemented method for simulating a physical system, the method comprising: (Frei, abstract: “Here, we begin an overview of the algorithms [for a computer] used for solving nonlinear static finite element problems”, e.g. of a “system of a spring attached to a rigid wall” (title of the first section) and wherein “Although it is more complicated to visualize, this is the same algorithm used to solve problems where is a vector, as is the case for typical nonlinear finite element problems.” (the third to last paragraph of the spring section) – i.e. the spring is an example of a physical system being simulated
to clarify on the computer: see the COMSOL Log File at the end of Frei, bullet point 2: “Line 2 reports that the software is calling the nonlinear system solver.”)
	simulating, by one or more processors of a simulator, a physical system by calculating a potential new solution for a set of equations used to simulate a characteristic of the physical system based on a model including mesh elements to model the physical system; (Frei, section “A system of a spring...”, ¶¶ 1-2: “...We are interested in finding the displacement of the end of the spring, where the force is applied. Just as we did earlier for  ..., we can now write the following function describing the balance of forces on the node for the nonlinear
finite element problem...” – i.e. ¶¶ 1-2 provide an example of a set of equations to be solved  
	wherein page 2, ¶ 1 teaches: “As you can see, we again start at an initial guess to the solution... , and evaluate the function... , as well as its derivative, . This gets us to the point . By examination, we see that this is not the solution, since . But if we continue to take Newton-Raphson iterations, as shown below, it becomes clear that we are approaching the solution to the problem.” – each iteration provides a potential solution, the latest iteration being the newest solution
	as to the mesh, see Frei, page 10, “Explanations” on the “COMSOL [example of a finite element solver] Log File”, bullet point 4: “Line 4 reports on the type of finite element matrix to be solved.” – a skilled person would have inferred that the finite elements to be solved are the elements in a mesh 
	determining, by the one or more processors, a sum of absolute value of a percentage change between the potential new solution and a previously calculated potential solution; (Frei, see the table – there is a difference between the solutions determined – “i” is the iteration number, and then see the subtractions for the difference, and to clarify the paragraph describing the table: “After six iterations, we see here that the difference between successive values of f(u), and (u), as well as the absolute value of f(u), is reduced to 0.001 or less… Whichever criterion, tolerance, or number of iterations gets satisfied first will stop the solver.”  
	as to the percent – the Examiner notes that this would have been an obvious variation of Frei, e.g. to express the absolute value of the “difference between successive values of f(u)” (Frei’s equations                         
                            |
                            f
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            -
                                            1
                                        
                                    
                                
                            
                            -
                            f
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            |
                        
                     in the table, wherein the “||” symbol represents “absolute value”) as a percentage change, because such a variation would have made the changes more human readable when they are small, e.g. when they are “0.001”. )
	determining, by the one or more processors, if a stop condition is satisfied based on the sum of absolute value of the percentage change, the calculation of the new potential solution  being performed iteratively until the stop condition is satisfied and the stop condition including a convergence criterion that is computed to be independent of mesh size of the mesh elements (Frei, see the table, then see the paragraph after the table: ““After six iterations, we see here that the difference between successive values of f(u), and (u), as well as the absolute value of f(u), is reduced to 0.001 or less…After six Newton-Raphson iterations starting from, the solution has converged to within a tolerance of 0.001 [example usage of the stop condition]. When we solve nonlinear problems, we apply this algorithm until the solution was converged to within the desired tolerance [the stop condition]. There is a second termination criterion: that the solver should take no more than a specified number of iterations. Whichever criterion, tolerance, or number of iterations gets satisfied first will stop the solver.”  - and see the “COMSOL Log File” at the end, wherein “Lines 7-13 report that six Newton-Raphson iterations were used to arrive at the converged solution. The first column reports the iteration number and the second reports the error estimate [the difference between iterations] used to define convergence. By default, the convergence criterion is 0.001. The third column shows that some damping was used for the first two steps, but steps 3-6 were undamped.”
	as to this being free of mesh size: a skilled person would have inferred this being independent of mesh size, as this is based on the “difference between successive values” resulting from the evaluation; 
to clarify on the claim interpretation: see ¶¶ 27-28 in the instant specification, which describes a similar such “difference or an amount of change, ..., between the calculated solution and a solution of a previous iteration (e.g., a pair of solutions).” wherein this is “independent of a mesh size.”, i.e. similar to Frei’s solution)
	determining, by the one or more processors, whether a stall condition exists based on an oscillation of a series of solutions; (Frei, Case 3: “It is also clear by examination that unless we choose as starting point in the interval... the Newton-Raphson iterations will oscillate between iterations [between solutions in a series of solutions] outside of this interval.” – this is an example of a stall condition determination, i.e. in case 3 it is determined that, under some conditions, a stall condition will exists as the “iterations” [solutions] “oscillate”, as such the system stalls as it “fail[s] to find a solution” (¶ 2 of Case 3)
	and generating, by the one or more processors, an output to indicate the potential new solution as a steady state solution or a stall solution, in case of the stall condition, for the simulated characteristic of the physical system according to the determining if the stop condition is satisfied. (Frei, as cited above – an output is generated, i.e. see the “Log File” for an example of this which shows a table similar to the table reproduced above; and a skilled person would have inferred that this “Log File” would have been produced by COMSOL in both cases

Frei does not explicitly teach:
and the calculation of the new potential solution being performed iteratively with a relaxation parameter to improve convergence;

Zigh teaches:
and the calculation of the new potential solution being performed iteratively with a relaxation parameter to improve convergence; (Zigh, § 3.3.5: “Careful selection and optimization of control parameters (such as damping and relaxation factors or time steps) may be needed in these cases to ensure that a converged solution can be found”, e.g. page 28 the first two bullet points”, e.g. § 3.4.1 ¶ 1 “The solution algorithms use numerous tuning parameters, such as artificial time steps, under-relaxation, etc., to improve convergence behavior and robustness of the code.” )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Frei on “Solving Nonlinear Static Finite Element Problems” (Frei, title) with the teachings from Zigh on “optimization of control parameters (such as damping and relaxation factors or time steps)” (Zigh, § 3.3.5)  
The motivation to combine would have been that “Careful selection and optimization of control parameters (such as damping and relaxation factors or time steps) may be needed in these cases to ensure that a converged solution can be found.” (Zigh, § 3.3.5) – i.e., this ensures, by the selection/optimization, that the analysis converges. To clarify, see Zigh, pages 27-28: “For calculations proving difficult to converge, consider the following advice: ...Modify parameters controlling convergence (e.g., under relaxation parameters or the CFL number)...If the solution is heavily under-relaxed, increase relaxation factors at the end to see if the solution holds.”


Regarding Claim 4
Zigh teaches:
	The method of claim 1, the calculation of the new potential solution being performed iteratively using a relaxation method. (Zigh, § 3.3.5: “Careful selection and optimization of control parameters (such as damping and relaxation factors or time steps) may be needed in these cases to ensure that a converged solution can be found”, e.g. page 28 the first two bullet points”, e.g. § 3.4.1 ¶ 1 “The solution algorithms use numerous tuning parameters, such as artificial time steps, under-relaxation, etc., to improve convergence behavior and robustness of the code.” )

Regarding Claim 6
Frei teaches: 
	The method of claim 1, the simulation of the physical system including at least one of a structural analysis, fluid analysis, thermal analysis, or aerodynamics analysis and the simulation including a steady state simulation solving for a steady state for the simulation. (Frei, ¶ 2: “Consider the system shown below, of a spring that is attached to a rigid wall...” which is an example of a structural analysis, as to the steady state simulation: see the table in Frei’s first section: “After six iterations, we see here that the difference between successive values of ,and
, as well as the absolute value of , is reduced to 0.001 or less. After six Newton-Raphson iterations starting from , the solution has converged to within a tolerance of 0.001. When we solve nonlinear problems, we apply this algorithm until the solution was converged to within the desired tolerance [converged to the steady state]”


Regarding Claim 7
Frei teaches:
	The method of claim 1, the stop condition being independent of a residual of the solution. (Frei, as cited above, does not disclose the use of a residual, as such Frei’s stop condition is independent of a residual as the residual is not used – to clarify, see ¶ 18 in the instant specification for the “typical approach is to use a residual...”, and Frei is not using this “typical approach”)

Regarding Claim 8
Claim 8 is rejected under a similar rationale as claim 1 above, wherein Frei teaches:
	A system, comprising:  a memory storing instructions; one or more processors coupled to the memory, the one or more processors executing the instructions from the memory, the instructions causing the one or more processors to perform a method that comprises: (Frei, abstract: “Here, we begin an overview of the algorithms [for a computer] used for solving nonlinear static finite element problems”, e.g. of a “system of a spring attached to a rigid wall” (title of the first section) and wherein “Although it is more complicated to visualize, this is the same algorithm used to solve problems where is a vector, as is the case for typical nonlinear finite element problems.” (the third to last paragraph of the spring section) – i.e. the spring is an example of a physical system being simulated
to clarify on the computer: see the COMSOL Log File at the end of Frei, bullet point 2: “Line 2 reports that the software is calling the nonlinear system solver.”)=

Regarding Claim 11.
	Claim 11 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 5 above.  

Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 6 above. 

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 7 above.  

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 1 above, wherein Frei teaches:
	A non-transitory computer-readable medium storing instructions for commanding one or more processors to perform a method, the method comprising: (Frei, abstract: “Here, we begin an overview of the algorithms [for a computer] used for solving nonlinear static finite element problems”, e.g. of a “system of a spring attached to a rigid wall” (title of the first section) and wherein “Although it is more complicated to visualize, this is the same algorithm used to solve problems where is a vector, as is the case for typical nonlinear finite element problems.” (the third to last paragraph of the spring section) – i.e. the spring is an example of a physical system being simulated
to clarify on the computer: see the COMSOL Log File at the end of Frei, bullet point 2: “Line 2 reports that the software is calling the nonlinear system solver.”)= 

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 5 above.

Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 6 above. 

Claim(s) 2-3, 5, 9-10, 16-17, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., “Solving Nonlinear Static Finite Element Problems”, Nov. 19th, 2013, COMSOL Blog posting in view of Zigh et al., “Computational Fluid Dynamics Best Practice Guidelines for Dry Cask Applications”, 2012 and in further view of Koren et al., “COMPUTATIONAL FLUID DYNAMICS UNSTRUCTURED MESH OPTIMIZATION FOR THE SIEMENS 4TH GENERATION DLE BURNER”, Master’s Thesis, KTH, Royal Institute of Technology, Oct. 2015.

Regarding Claim 2
Frei, as modified by Zigh above, does not explicitly teach:
	The method of claim 1, the stall condition being based on a series of moving averages that indicate the oscillation. 

Koren teaches:
The method of claim 1, the stall condition being based on a series of moving averages that indicate the oscillation. (Koren, § 3.2.1: “However, as already mentioned it is not always possible for some cases to converge to the final steady state solution [e.g., Frei’s convergence] due to physical or numerical unsteady behaviour. This unsteady behaviour results in oscillation of the solution field in the computational domain during convergence process. Oscillations are often of a local nature therefore a solution may still be valid in the stable parts of the domain. In fact even the unstable part is not necessarily incorrect. A legally unconverged solution may be used in some cases as a “snapshot” which can be treated as one of many possible solutions.”  - i.e. a stall condition based on “Oscillations” in the solutions 
then see Koren, § 3.2.1.1, ¶¶ 1-2: “To track the oscillations of velocity and methane mass fraction during convergence process a number of monitor points were allocated to specific parts of the domain. The idea was to keep the steady state convergence process until the oscillations statistically stabilize [stall]...To be able to grasp a trend from the oscillations and thereby to tell if the monitored values have statistically stabilized the oscillations have to be “smoothed” somehow. There exist many methods for reducing the effect of variation. In industry and financial calculations an often used technique is using moving average or sometimes called running average...On the basis of the equation (3.2) a simple MATLAB script was written in order to calculate the trends in the oscillations. The code can be found in Appendix.”, e.g. figure 22

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Frei, as modified above by Zigh, on “Solving Nonlinear Static Finite Element Problems” (Frei, title)  with the teachings from Koren on “The idea was to keep the steady state convergence process until the oscillations statistically stabilize.” (Koren, § 3.2.1.1). The motivation to combine would have been that “This unsteady behaviour results in oscillation of the solution field in the computational domain during convergence process. Oscillations are often of a local nature therefore a solution may still be valid in the stable parts of the domain. In fact even the unstable part is not necessarily incorrect. A legally unconverged solution may be used in some cases as a “snapshot” which can be treated as one of many possible solutions.” (Koren, § 3.2.1), to clarify: “In this case the steady state solutions could still be useful if the frequency of the oscillations was the same or with other words if the oscillations were in phase. This way a “snapshot” of the steady state solution would still be valid for comparison.” (second to last paragraph of § 3.2.1.1)

Regarding Claim 3
Frei teaches: 
	The method of claim 2, the convergence condition indicating the potential new solution has converged to a particular solution independent of a target solution. (Frei, see the table in the first section, and the description: “So finding the solution to a nonlinear problem is essentially identical to solving a linear problem, except that we take multiple Newton-Raphson steps to get to the solution. In fact, we could continue to take iterations and get arbitrarily close to the [target] solution, but this is not needed....” – i.e. the converged solution is not the target solution, but “close” to it, as such it is independent of the target solution; for claim interpretation see ¶¶17-18 of the instant specification, which is describing a similar process)


Regarding Claim 5
Frei teaches: 
	The method of claim 3, the physical system being simulated by generating one or more meshes to represent the physical system and a stopping criterion for the simulation is being independent of a size of the generated mesh. (Frei, ¶ 1: “Here, we begin an overview of the algorithms used for solving nonlinear static finite element problems” – and see the “COMSOL Log File” [example of a finite element solver] – the “finite element” denotes a finite number of elements in a mesh, i.e. a FEM solver generates a mesh to perform a simulation as a skilled person would have inferred 
	as to claim interpretation: ¶ 22: “Solver module 158 can be any type of solver, such as a finite element solver [e.g. Frei ¶ 1], having a mesh-size independent stopping criterion. [e.g., Frei as cited above for claim 1]”

Regarding Claim 9
Claim 9 is rejected under a similar rationale as claim 2 above.

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 3 above.

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 2 above.

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 3 above.
 

Regarding Claim 21.
Frei, as modified by Zigh above, does not explicitly teach:
	The method of claim 1, the stall condition being based on a moving average for a change of the potential solution and a moving average for a change of a residual of the solution. 
 
Koren teaches: The method of claim 1, the stall condition being based on a moving average for a change of the potential solution (Koren, § 3.2.1: “However, as already mentioned it is not always possible for some cases to converge to the final steady state solution [e.g., Frei’s convergence] due to physical or numerical unsteady behaviour. This unsteady behaviour results in oscillation of the solution field in the computational domain during convergence process. Oscillations are often of a local nature therefore a solution may still be valid in the stable parts of the domain. In fact even the unstable part is not necessarily incorrect. A legally unconverged solution may be used in some cases as a “snapshot” which can be treated as one of many possible solutions.”  - i.e. a stall condition based on “Oscillations” in the solutions 
then see Koren, § 3.2.1.1, ¶¶ 1-2: “To track the oscillations of velocity and methane mass fraction during convergence process a number of monitor points were allocated to specific parts of the domain. The idea was to keep the steady state convergence process until the oscillations statistically stabilize [stall]...To be able to grasp a trend from the oscillations and thereby to tell if the monitored values have statistically stabilized the oscillations have to be “smoothed” somehow. There exist many methods for reducing the effect of variation. In industry and financial calculations an often used technique is using moving average or sometimes called running average...On the basis of the equation (3.2) a simple MATLAB script was written in order to calculate the trends in the oscillations. The code can be found in Appendix.”, e.g. figure 22

Frei, in view of Zigh and Koren teaches: 
and a moving average for a change of a residual of the solution. (Frei, the paragraph following the table: “Whichever criterion, tolerance, or number of iterations gets satisfied first will stop the solver” – i.e. there are multiple conditions, as taken in view of Zigh, § 3.3.3, ¶ 2: “Users should consider what they want to achieve and use a number of different criteria to assess whether a solution is converged. These criteria include the residuals given by the software package being used;…” as clarified in § 3.3.4 including “In addition to the residuals, the target variables also should be recorded. If these variables are constant or oscillate around a constant value, then the solution can be regarded as converged” – a skilled person, in view of the teachings of Frei, in view of Zigh, would have found it obvious to have also included Zigh’s residuals because: “CFD codes should make available the maximum possible information to judge convergence. This includes residuals for every conserved quantity” (Zigh, page 27, first bullet point)
then see §§ 3.3.5: “In some situations, the iterative procedure does not converge—it either diverges or remains at a fixed and unacceptable level of error or oscillates between alternative solutions. Careful selection and optimization of control parameters (such as damping and relaxation factors or time steps) may be needed in these cases to ensure that a converged solution can be found…The level of convergence is most commonly evaluated based on residuals” as clarified in § 3.3.6: “…Convergence usually is monitored on the basis of one representative number characterizing the residual level in the 3-D flow field… the arithmetical average of absolute values – wherein page 27 in § 3.3.6 suggests: “Check not only the residual but also the rate of change of the residual with increasing iteration count.” – to clarify, this teaches the use of a metric such as the “average of absolute values” of the “residual level” for monitoring for “convergence”/oscillation, and also suggests monitoring the “Rate of change of the residual”, but does not teach using a moving average 
As taken in view of Koren: see Koren, see § 3.2.1 as cited above, and see § 3.2.1.1, ¶¶ 1-2: “To track the oscillations of velocity and methane mass fraction during convergence process a number of monitor points were allocated to specific parts of the domain. The idea was to keep the steady state convergence process until the oscillations statistically stabilize [stall]...To be able to grasp a trend from the oscillations and thereby to tell if the monitored values [including residuals of Zigh as taken in combination] have statistically stabilized the oscillations have to be “smoothed” somehow. There exist many methods for reducing the effect of variation [e.g., the rate of change of the residuals, as suggested by Zigh page 27]. In industry and financial calculations an often used technique is using moving average or sometimes called running average...On the basis of the equation (3.2) a simple MATLAB script was written in order to calculate the trends in the oscillations. The code can be found in Appendix.”, e.g. figure 22

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Frei, as modified above by Zigh, on “Solving Nonlinear Static Finite Element Problems” (Frei, title)  with the teachings from Koren on “The idea was to keep the steady state convergence process until the oscillations statistically stabilize.” (Koren, § 3.2.1.1). The motivation to combine would have been that “This unsteady behaviour results in oscillation of the solution field in the computational domain during convergence process. Oscillations are often of a local nature therefore a solution may still be valid in the stable parts of the domain. In fact even the unstable part is not necessarily incorrect. A legally unconverged solution may be used in some cases as a “snapshot” which can be treated as one of many possible solutions.” (Koren, § 3.2.1), to clarify: “In this case the steady state solutions could still be useful if the frequency of the oscillations was the same or with other words if the oscillations were in phase. This way a “snapshot” of the steady state solution would still be valid for comparison.” (second to last paragraph of § 3.2.1.1)


Regarding Claim 22.
Frei, in view of Zigh does not explicitly teach:
	The method of claim 1, the stop condition being represented by: 
    PNG
    media_image1.png
    199
    884
    media_image1.png
    Greyscale


Frei, as taken in view of Zigh and Koren, teaches: The method of claim 1, the stop condition being represented by: 
    PNG
    media_image1.png
    199
    884
    media_image1.png
    Greyscale

	To be clear, it is the combination of Frei, in view of Zigh and Koren which would have rendered obvious this claim. See Koren, § 3.2.1 as cited above, followed by § 3.2.1.1 ¶¶ 1-2: “To be able to grasp a trend from the oscillations and thereby to tell if the monitored values [e.g. such as Frei’s                         
                            |
                            f
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            -
                                            1
                                        
                                    
                                
                            
                            -
                            f
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            |
                        
                     in Frei’s table] have statistically stabilized the oscillations have to be “smoothed” somehow. There exist many methods for reducing the effect of variation. In industry and financial calculations an often used technique is using moving average or sometimes called running average” – and see equations 3.1 and 3.2 of Koren, including the description: “…MMA is technically a special case of Exponential Moving Average…                        
                            E
                            M
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    1
                                    -
                                    ∝
                                
                            
                            E
                            M
                            
                                
                                    A
                                
                                
                                    i
                                    -
                                    1
                                
                            
                            +
                             
                            ∝
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                        
                     …MMA is a type of EMA when the smoothing constant                         
                            ∝
                        
                     is equal to…[equation 3.2] where                         
                            M
                            M
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                    is the current moving average value                         
                            M
                            M
                            
                                
                                    A
                                
                                
                                    i
                                    -
                                    1
                                
                            
                        
                     is the previous moving average value and Vi is the current original value.” 
Equation 3.2 of Koren is the same form of equation as the two claimed equations wherein Koren’s equation used “To be able to grasp a trend from the oscillations and thereby to tell if the monitored values have statistically stabilized the oscillations have to be “smoothed” somehow…” (Koren, § 3.2.1 ¶ 2) – to clarify on the BRI, the claimed moving average coefficient for these equations is taught by Koren’s “smoothing constant                         
                            ∝
                        
                    ”, and the Examiner interprets, in view of ¶ 29 of the instant specification, that the portions of the claimed equation with the tilde/~ are the moving average terms, these terms are taught by Koren’s                         
                            E
                            M
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     and                         
                            E
                            M
                            
                                
                                    A
                                
                                
                                    i
                                    -
                                    1
                                
                            
                        
                     in equation 3.1
As to arriving at the specific claimed equations, this would have been obvious when Frei, in view of Zigh, was taken in further view of Koren. 
Specifically, the claimed equation for the “potential solution U” would have been obvious to a skilled person over Frei’s monitored value of                         
                            |
                            f
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            -
                                            1
                                        
                                    
                                
                            
                            -
                            f
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            |
                        
                     as per Frei’s table when this was taken in further view of Koren, § 3.2.1.1 and equation 3.1, specifically as one of the “monitored values” being monitored by this “EMA” function
The claimed equation for the “residual” would have been obvious when Zigh’s “residual” – see Zigh, § 3.3.3, ¶ 2: “Users should consider what they want to achieve and use a number of different criteria to assess whether a solution is converged. These criteria include the residuals given by the software package being used;…”; as clarified in §§ 3.3.3-3.3.6; – when this was taken in further view of Koren, §§ 3.2.1-3.2.1.1 including equation 3.1. To further clarify the residual equation, the Examiner notes that the claimed residual equation recites a term rmax: 1) the claim does not preclude this being equal to 1; and 2) this would have been obvious in view of Zigh, § 3.3.6, first bullet point: “Usually, the residuals are normalized by dividing by a reference value, which may be one of the following: maximum value of the related conserved quantity…”
As to the inequalities – see Koren § 3.2.1 to 3.2.1.1: “Oscillations are often of a local nature therefore a solution may still be valid in the stable parts of the domain…If the oscillations are less than the differences of a monitored quantity obtained from computing using different meshes then the steady state solution may be valid even for mesh convergence study. To be able to grasp a trend from the oscillations and thereby to tell if the monitored values have statistically stabilized the oscillations have to be “smoothed” somehow.” – e.g. see figure 22: “The left graph shows the desired situation [converged]. The oscillations are less than the (average) differences in velocity which means that comparison of the results is possible when taking in account deviation from the mean values. However, that was not the case for all points in the domain. The graph on the right side of the Figure 22 shows that in one point the oscillations are larger than the average differences in velocity…[stalled]”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Frei, as modified above by Zigh, on “Solving Nonlinear Static Finite Element Problems” (Frei, title)  with the teachings from Koren on “The idea was to keep the steady state convergence process until the oscillations statistically stabilize.” (Koren, § 3.2.1.1). 
The motivation to combine would have been that “…However, as already mentioned it is not always possible for some cases to converge to the final steady state solution due to physical or numerical unsteady behaviour. This unsteady behaviour results in oscillation of the solution field in the computational domain during convergence process. Oscillations are often of a local nature therefore a solution may still be valid in the stable parts of the domain. In fact even the unstable part is not necessarily incorrect…To be able to grasp a trend from the oscillations and thereby to tell if the monitored values have statistically stabilized the oscillations have to be “smoothed” somehow. There exist many methods for reducing the effect of variation. In industry and financial calculations an often used technique is using moving average or sometimes called running average. This technique reveals more clearly the underlying trend of a variating value.” (Koren, § 3.2.1 ¶ 1 to § 3.2.1.1, ¶¶ 1-2) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
COMSOL, Multiphysics Cyclopedia, Article: “Finite Element Analysis (FEA) Software”, accessed via the WayBack Machine with archive date of July 11th, 2019, URL: www(dot)comsol(dot)com/multiphysics/fea-software – this describes finite element software, including: “The finite element method introduces test functions that are defined through a computational mesh. For each computational cell, or mesh element, a number of test functions are locally defined.”
COMSOL, Multiphysics Cyclopedia, Article: “The Finite Element Method (FEM)”, accessed via the WayBack Machine with archive date of July 11th, 2019, URL: www(dot)comsol(dot)com/multiphysics/finite-element-method – the describes finite element methods including “Mesh convergence” for finite element methods
Wolfram MathWorld, Description of the “Tilde” Notation, accessed on Oct. 3rd, 2022, URL: mathworld(dot)wolfram(dot)com/Tilde(dot)html: “The tilde is the mark "~" placed on top of a symbol to indicate some special property. x^~ is voiced "x-tilde." The tilde symbol is commonly used to denote an operator. In informal usage, "tilde" is often instead voiced as "twiddle" (Derbyshire 2004, p. 45)…The tilde is sometimes used as its own symbol…” – the Examiner is noting this for clarity on the plain meaning of the tilde as recited in the equations. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147